Case 1:19-cv-01625-ARR-SMG Document 16 Filed 07/26/19 Page 1 of 1 PageID #: 82
                           CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        July 26, 2019

TIME:                       10:30 a.m.

DOCKET NUMBER(S):           CV 19-1625 (ARR)


                            Stidhum et al v. 161-10 Hillside Auto Ave, LLC et al
NAME OF CASE(S):

FOR PLAINTIFF(S):
                            Schweitzer
FOR DEFENDANT(S):
                            Kataev

NEXT CONFERENCE(S):         N/A

FTR/COURT REPORTER:         10:46-10:48

INITIAL CONFERENCE RULINGS:

Defendants will produce the plaintiffs' payroll records for the limited time at issue by
August 12, 2019.

THE PARTIES WILL SUBMIT A JOINT LETTER BY SEPTEMBER 9, 2019,
REPORTING ON WHETHER THEY HAVE REACHED A SETTLEMENT OR SEEK A
REFERRAL TO COURT-ANNEXED FLSA MEDIATION.
